Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The only reason for reopening claimant’s case was to decide whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (79 Civ 5899). Once the Unemployment Insurance Appeal Board determined that there were no substantial procedural violations, it adhered to its prior decision which ruled that claimant was disqualified from receiving unemployment insurance benefits. On this appeal, claimant fails to allege any procedural errors covered by the terms of the consent judgment; therefore, the Board’s decision must be upheld. In any event, claimant’s argument that he should have been awarded benefits because his employer failed to appear at the hearing is without merit (see generally, Di Tondo v H & R Block, 64 AD2d 750).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.